
	

115 HR 5859 RH: Education and Energy Act of 2018
U.S. House of Representatives
2018-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 871
		115th CONGRESS2d Session
		H. R. 5859
		[Report No. 115–1067, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2018
			Mr. Tipton introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			December 6, 2018
			Reported from the Committee on Natural Resources with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		December 6, 2018Referral to the Committee on Education and the Workforce extended for a period ending not later than December 28, 2018December 28, 2018Additional sponsors: Mr. Gosar and Mr. PearceDecember 28, 2018Committee on Education and the Workforce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedFor text of introduced bill, see copy of bill as introduced on May 17, 2018
			
		
		A BILL
		To amend the Mineral Leasing Act to require that a portion of revenues from new Federal mineral and
			 geothermal leases be paid to States for use to supplement the education of
			 students in kindergarten through grade 12 and public support of
			 institutions of higher education, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Education and Energy Act of 2018. 2.Use of revenues from new Federal mineral and geothermal leases for payments to State for educationSection 35(a) of the Mineral Leasing Act (30 U.S.C. 191) is amended by inserting (1) before the first sentence, and by adding at the end the following new paragraph:
			
				(2)
 (A)Of amounts otherwise required under paragraph (1) to be deposited into the general fund of the Treasury each fiscal year that are derived from leases for tracts located in a State, the Secretary shall pay to the county from which the mineral or geothermal royalties were generated 33 percent for use to supplement the education of students in kindergarten through grade 12 and to supplement public support of institutions of higher education.
 (B)Of the amounts otherwise required under paragraph (1) to be deposited into the general fund of the Treasury each fiscal year that are not required to be used for payments under subparagraph (A) of this paragraph, the Secretary shall pay to States, in equal amounts, 17 percent for use to supplement the education of students in kindergarten through grade 12 and to supplement public support of institutions of higher education.
 (C)Subparagraphs (A) and (B) shall apply only with respect to amounts that— (i)are received by the United States under leases entered into under this Act or the Geothermal Steam Act of 1970 after the date of enactment of the Education and Energy Act of 2018; and
 (ii)exceed the amount of revenues that the Congressional Budget Office previously estimated would be received under such leases in the fiscal year.
 (D)Subparagraphs (A) and (B) shall not apply with respect to amounts required by paragraph (1) to be paid into, reserved, or appropriated as part of the reclamation fund.
 (E)Any amounts received by a county under subparagraph (A) shall not be considered when calculating payments to that county under the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7101 et seq.) or chapter 69 of title 31, United States Code..
		
	
		December 28, 2018
		Committee on Education and the Workforce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
